January 26, 2011 Mr. William Thompson Accounting Branch Chief Division of Corporation Finance Securities and Exchange Commission Mail Stop 3561 treet, N.E. Washington, D.C.20549 Re: Emerging Vision Inc. Form 10-K for Fiscal Year Ended December 31, 2009 Filed April 15, 2010 Form 10-Q for Fiscal Quarter Ended March 31, 2010 Filed May 17, 2010 Form 8-K Filed April 20, 2010 File No. 1-14128 Dear Mr. Thompson: Below is an addendum to response #7 from Emerging Vision, Inc. (the “Company”) as discussed in detail during a teleconference held on January 20, 2011 at 2:00 pm with the Securities and Exchange Commission (“SEC”).The teleconference was held in regards to the Company’s Response Letter to the SEC Comment Letter, dated December 21, 2010, relating to the above-referenced filings. Item 8. Financial Statements and Supplementary Data Notes to Consolidated Financial Statements Note 11 – Income Taxes 7. As it relates to your reconciliation of the statutory income tax rate to the effective income tax rate, please tell us what the line item captioned “net operating loss carryforward adjustments” represents and show us how the amount of the impact on the effective rate was computed.In addition, please show us how to re-compute the amount of the impact on the effective rate attributed to the change in your valuation allowance for each period presented.Finally, please tell us your consideration of describing under Management’s Discussion and Analysis of Financial Condition and Results of Operations the nature of these items and their impact on reported income tax expense. Response We have determined that the computation of the effective tax rate was unclear as presented and contained errors that included mistakes in the signs (positive and negative).The errors did not affect the provision for income taxes, but affected our effective tax rate.The following are corrected analysis for each of the fiscal years ended December 31, 2009 and 2008. (a) Base Item (b) Tax at Statutory Rate (Rounded) (c) Effective Percentage Tax Rate Reconciliation 2009 Tax Rate Analysis Pre-tax accounting loss ) $ ) % Permanent differences %) State income taxes ) ) % Foreign income taxes %) Net operating losses ) ) % Valuation allowance change %) Prior year tax return adjustments (1) ) ) % Provision for income taxes $ %) (a) Base Item (b) Tax at Statutory Rate (Rounded) (c) Effective Percentage Tax Rate Reconciliation 2008 Tax Rate Analysis Pre-tax accounting income $ % Permanent differences % State income taxes % Foreign income taxes % Net operating losses % Valuation allowance change ) ) %) Prior year tax return adjustments (d) % Provision for income taxes $ % a) Rounded value of book to tax items utilized in calculating the provision for income taxes. b) Those items multiplied by the tax rate (34%) with the exception of the valuation allowance and prior year tax return adjustments since those items directly affect the provision and are not based on a tax rate. c) Column (b) divided by the pre-tax accounting income to determine the effective tax rate percentage. d) The prior year tax return adjustments are comprised of M-1 and other adjustments from the previous year’s tax returns.The M-1’s were estimated when calculating temporary and permanent tax differences to present the effective tax rate table within the Income Tax Footnote. As discussed during the teleconference, we will determine, with the assistance of our auditors, whether to utilize column (b) (dollar amounts) or to utilize column (c) (percentages) when presenting the footnote in our future Form 10-K filings beginning with the Form 10-K for the year ending December 31, 2010. Please contact me at (646) 737-1505 should you have any questions or require further information.Please advise us if we can assist you in order to facilitate the review of the above-referenced documents. Finally, the Company acknowledges that it is responsible for the adequacy and accuracy of the disclosure in the filing, that staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings, and that it may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Brian Alessi Brian Alessi Chief Financial Officer cc: Glenn Spina Michael Bernstein Mitchell Rubin Richard Koppel Steven J. Kuperschmid, Esq.
